NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 18-2704
                                       ___________

                                   ANDREW FIELDS,
                                               Appellant

                                             v.

    FEDERAL BUREAU OF PRISONS; PAEDRO, Educational Supervisor; DRESSLER,
       Unit Manager; CHAPPELL, Correctional Officer; HESS, Correctional Officer;
      STROUD, Correctional Officer; DITZ, Counselor; BARTH, Nurse; JENNIFER
     ENIGKT, S.M.U. Psychologist; GILIGAN, Correctional Officer; POTTER, Nurse;
       BENEDICT, Correctional Officer; FARMINGER, Nurse; SCOTT, Lieutenant;
    CAPTAIN J RHODES; WARDEN LEWISBURG USP; TROUTEMAN, Lieutenant;
          WILSON, Lieutenant; LEONOWICK, Lieutenant; ROBINSON, Nurse
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 3-18-cv-00306)
                     District Judge: Honorable Malachy E. Mannion
                      ____________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 September 13, 2019
              Before: KRAUSE, SCIRICA, and NYGAARD, Circuit Judges

                           (Opinion filed: September 18, 2019)
                                      ___________

                                        OPINION *
                                       ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Andrew Fields appeals the District Court’s sua sponte dismissal of his case for

failure to prosecute. For the following reasons, we will vacate the District Court’s

judgment and remand for further proceedings.

       On February 5, 2018, Fields filed a civil rights action against numerous prison

officials and guards, asserting various claims of harassment by the Federal Bureau of

Prisons while incarcerated. 1 On April 17, 2018, one month after most of the named

defendants were served, Fields filed a motion to file a “supplemental complaint,” which

included additional defendants and claims. Dkt. #20.

       On April 18, the District Court issued an order, construing Fields’s motion as a

motion to amend his complaint and granting him until May 9, 2018, to file one complete

and all-inclusive complaint. Within the District Court’s order were, among other things,

directions on how Fields was to file a complaint in accordance with Federal Rule of Civil

Procedure 8 and a directive for the Clerk of Court to supply Fields with two copies of the

court’s form order for filing an action pursuant to 42 U.S.C. § 1983. See Dkt. #23.

       On April 30, prior to the deadline for filing the amended complaint set by the

District Court, Fields filed a motion to stay proceedings and for an extension of time.

Dkt. #24. In his motion, Fields claimed that he was facing harassment as a form of

retaliation for filing his complaint, including being placed in restraints, sprayed with

pepper spray, and being denied access to his legal papers and other materials (including


1
 He also filed a motion for a temporary restraining order or preliminary injunction on
February 26, 2018.
                                              2
stamps). On May 9, the District Court granted Fields an extension, but did not address

his allegations of harassment/retaliation. Dkt. #25. The court set the deadline to file the

amended complaint for May 28, 2018.

       On June 1, Fields filed a “motion for reconsideration” that also included new

claims of harassment. Dkt. #26. In this filing, Fields noted that the court forms given to

him by the District Court’s April 18 order were confiscated from his cell by prison guards

(some of whom were named defendants), along with his prescription eye glasses. On

June 7, the District Court granted Fields until June 28 to file the amended complaint and

ordered that no further extensions would be granted. In its one-page order, the District

Court did not substantively address or acknowledge Fields’s claims of difficulty in

litigating, and construed the filing as “merely seek[ing] additional time to file [his]

amended complaint.” Dkt. #27.

       On June 18, Fields filed a “Motion Seeking Order to be re-issued Confiscated

Legal Documents.” Dkt. #28. In this filing, Fields re-iterated that the court-issued

documents provided by the District Court’s April 18 order and his reading glasses were

confiscated, and asked the court to re-issue those documents to him so that he could

comply with the District Court’s June 7 order. See Dkt. #28.

       On July 20, 2018, the District Court sua sponte dismissed Fields’s complaint for

failure to prosecute and comply with court orders pursuant to Federal Rule of Civil

Procedure 41(b). The District Court did not address Fields’s claims of harassment and

considered his failure to file an amended complaint as evidence of his history of

dilatoriness. Before dismissing the complaint, the District Court never addressed Fields’s

                                              3
motion for a temporary restraining order or injunctive relief. Fields timely appealed.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We review

the District Court’s sua sponte decision to dismiss a case pursuant to Rule 41(b) for an

abuse of discretion. Briscoe v. Klaus, 538 F.3d 252, 257 (3d Cir. 2008). “While we

defer to the District Court’s discretion, dismissal with prejudice is only appropriate in

limited circumstances and doubts should be resolved in favor of reaching a decision on

the merits.” Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002).

       Under Rule 41(b), a district court may punitively dismiss an action if a litigant has

failed to prosecute or to comply with a court order. See Fed. R. Civ. P. 41(b). A court

must justify its decision under the multi-factor balancing test stated in Poulis v. State

Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984). Under Poulis, a court must

weigh: “(1) the extent of the party’s personal responsibility; (2) the prejudice to the

adversary caused by the failure to meet scheduling orders and respond to discovery; (3) a

history of dilatoriness; (4) whether the conduct of the party or the attorney was willful or

in bad faith; (5) the effectiveness of sanctions other than dismissal, which entails an

analysis of alternative sanctions; and (6) the meritoriousness of the claim or defense.” Id.

at 868 (emphasis removed). Dismissals with prejudice are drastic sanctions; accordingly,

a “[d]ismissal must be a sanction of last, not first, resort.” Id. at 869.

       We have advised that a district court dismissing a case sua sponte “should use

caution in doing so because it may not have acquired knowledge of the facts it needs to

make an informed decision.” Briscoe, 538 F.3d at 258. In such cases, a district court

“should provide the plaintiff with an opportunity to explain his reasons for failing to

                                               4
prosecute the case or comply with its orders prior to dismissing a case sua sponte.” Id.

While there is no “magical formula” or “mechanical calculation” in evaluating a Rule

41(b) dismissal, “we have never upheld a court’s dismissal when it was supported by an

inadequate foundation on even one of the Poulis factors.” Hildebrand v. Allegheny

County, 923 F.3d 128, 137 (3d Cir. 2019).

       Here, it appears that the District Court based its decision to dismiss the case

primarily, if not solely, on Fields’s noncompliance with the orders directing the filing of

his amended complaint. The District Court determined that Fields’s noncompliance was

evidence of a history of dilatoriness, which in its view outweighed the other Poulis

factors. While the District Court explained that it analyzed all of the Poulis factors, its

analysis of those factors was cursory and, based on our review of the record, rested on an

insufficient factual foundation. 2 See Briscoe, 538 F.3d at 258 (“To determine if the

District Court abused its discretion in dismissing the case, ‘we will be guided by the

manner in which the trial court balanced the [Poulis] factors, . . . and whether the record

supports its findings[.]”).

       As to the extent of Fields’s personal responsibility, the District Court never

addressed Fields’s claim of harassment, which was the alleged cause of his inability to

file the amended complaint (as well as one of the foundations for his initial complaint). 3


2
  The memorandum opinion gives one-sentence conclusions, without explanations, for
the first five factors, and does not give any analysis on the sixth factor.
3
  In a footnote, the District Court briefly acknowledged Fields’s claim that the legal
documents provided by the court’s April 18 order were confiscated. Nevertheless, it
summarily concluded that this was “nothing more than another dilatory tactic” which was
considered by the court in its June 7 order. Dkt. #29 at 2. However, as noted above, the
                                              5
Moreover, the District Court never sought any explanation from Fields or the Defendants

regarding the alleged interference with Fields’s ability to litigate. An Order to Show

Cause asking for reasons why dismissal would be inappropriate would have allowed

Fields an opportunity to be heard, forced the Defendants to respond to the allegations of

their interference with his litigation, and provided the District Court with the facts it

needed to make an informed decision. See id. Instead, the District Court made

unsupported assumptions as to Fields’s actions, which permeated into the rest of its

analysis and weighing of the Poulis factors.

       For example, the District Court’s finding of prejudice rested on the factual

conclusion that Fields was purposefully delaying the filing of his amended complaint.

But according to Fields, his inability to file an amended complaint stemmed, in part, from

some of the named Defendants’ own actions, including confiscating the forms Fields was

supposed to use to file his amended complaint. Under Fields’s facts, the Defendants

themselves caused any prejudice they may have suffered. Again, the District Court did

not provide an opportunity for Fields to be heard so as to make an informed decision on

this factor. See id.

       Similarly, the District Court’s conclusion that Fields was dilatory was predicated

on its finding that Fields was purposefully delaying his filing of an amended complaint.




District Court’s June 7 order was a single page, which did not substantively address or
acknowledge Fields’s claims of difficulty in litigating, and construed Fields’s filing as
“merely seek[ing] additional time to file [his] amended complaint.” Dkt. #27. While the
District Court may very well have considered Fields’s claims, nothing in the record
shows that the District Court actually did so.
                                               6
However, as noted above, the District Court did not provide Fields an opportunity to

explain his inability to file, and did not respond to Fields’s requests to re-issue the forms

from its April 18 order so that he could submit an amended complaint. Indeed, Fields

consistently attempted to inform the District Court of the problems he was having in

litigating the case, but these pleas were never substantively addressed and were instead

deemed “nothing more than another dilatory tactic” by the District Court. Dkt. #29 at 2.

       Moreover, even assuming some purposeful delay on Fields’s part, it is not clear

that alone outweighed all of the other Poulis factors given the record before us. This case

was pending only a few months when Fields filed his motions for extension of time over

the course of two to three months. Cf. Adams v. Trs. of N.J. Brewery Emps.’ Pension Tr.

Fund, 29 F.3d 863, 875 (3d Cir. 1994) (agreeing that the failure to prosecute for more

than four years amounted to a history of dilatoriness). As illustrated above in the

procedural history, only one of these motions was filed out of time, and Fields was

generally attentive/responsive to the District Court’s orders. See Briscoe, 538 F.3d at 261

(“[C]onduct that occurs one or two times is insufficient to demonstrate a history of

dilatoriness.” (internal quotation marks omitted)); see also Scarborough v. Eubanks, 747
F.2d 871, 875 (3d Cir. 1984) (finding that, although the plaintiff’s pretrial documents

were “filed inexcusably late,” it was not the same history of dilatoriness present in

Poulis); Donnelly v. Johns–Manville Sales Corp., 677 F.2d 339, 343 (3d Cir. 1982)

(reinstating plaintiff’s case where the plaintiff acted dilatory on one occasion but no

evidence existed that the plaintiff’s behavior was willful).

       Finally, the District Court’s analysis of the Poulis factors does not comport with

                                              7
our “clear and repeated instruction” to resolve doubts in favor of reaching a decision on

the merits. See Hildebrand, 923 F.3d at 138. The District Court concluded in a single

sentence that Fields’s “history of dilatoriness” also constituted a “willful disregard” of the

court’s authority while providing no substantive analysis on this factor. Similarly, the

District Court dedicated a single sentence to its holding that alternative sanctions would

be ineffective to deter Fields’s conduct while failing to mention any other possible

alternative sanctions it considered. See id. at 136 (“A district court must consider

alternative sanctions before dismissing a case with prejudice.”). “While district courts

need not put on the record consideration of every possible sanction before dismissing a

case with prejudice,” the District Court’s analysis here is insufficient to honor our

longstanding policy of favoring decisions on the merits. See id.

       Taking all of the above into consideration, we conclude that the District Court

abused its discretion in dismissing Fields’s case. Consequently, we will vacate the

District Court’s order and remand for further proceedings consistent with this opinion.




                                              8